REASON FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
The closest prior art on record Gadat et al (US 2019/0230658) fails to teach a method for transmitting data packets through a random-access (RA) transmission channel shared by a plurality of terminals, wherein a receiving station perform the  function F for assigning and distributing transmission resources F(u) shared by the plurality of user terminals u connected to the receiving station, which function is defined by a graph {(u, F(u)}, wherein u designates an identification and turn index of the user terminals of the plurality of user terminals and the transmission resource F(u) associated with a user terminal u includes positions of an integer number NR, higher than or equal to 2, of replicas of a packet to be sent by the terminal u, selected from [[the]] ranks of time slots of a send time frame, and an acquisition sequence to be inserted in each of the NR replicas, selected from a family of quasi-orthogonal pseudo- random binary sequences in combination with the rest of the limitations of the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.